                                                   Eric R. McVittie, ABA #0503007
                                                   Le Gros Buchanan & Paul
                                                   4025 Delridge Way SW, Suite 500
                                                   Seattle, WA 98106
                                                   Phone: 206-623-4990
                                                   Facsimile: 206-467-4828
                                                   Email: emcvittie@legros.com
                                                   Attorneys for Plaintiff



                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                        FOR THE DISTRICT OF ALASKA AT ANCHORAGE


                                                   ARCTIC ICE FISHERIES, LLC,
                                                                                                    IN ADMIRALTY AND AT LAW
                                                             Plaintiff,
                                                                                                    Case No.: 3:19-cv-00264-HRH
                                                                               v.
                                                                                                    COMPLAINT FOR DECLARATORY
              (206) 623-4990 FAX (206) 467--4828
              4025 delridge way sw, SUITE 500
               SEATTLE, WASHINGTON 98106-1271
Le Gros Buchanan




                                                   BRANDON LEICHENTRITT,                            JUDGMENT ON MARITIME BENEFITS

                                                             Defendant.
     & Paul




                                                             Plaintiff Arctic Ice Fisheries, LLC (hereinafter “Arctic Ice”) makes the following

                                                   complaint for declaratory relief:

                                                                                             I. JURISDICTION

                                                             1.         This is an action within the admiralty jurisdiction of this Court under 28

                                                   U.S.C. §1333 and within the meaning of Fed. R. Civ. P. 9(h).

                                                             2.         This is an action to determine Arctic Ice’s maritime obligations for

                                                   Defendant’s alleged back injury that Defendant wrongfully claims he sustained during his

                                                   service aboard the fishing tender MARINE STAR during summer 2018. Accordingly, the

                                                   Court has jurisdiction over this declaratory judgment action under 28 U.S.C. § 2201-2202

                                                   so that it may resolve the controversy between the parties as further elaborated below.
                                                   COMPLAINT FOR DECLARATORY RELIEF – Page 1
                                                   No. 3:19-cv-00264-HRH
                                                   {29095-00540328;1}


                                                    Case 3:19-cv-00264-HRH Document 1 Filed 10/07/19 Page 1 of 5
                                                             3.         Venue is appropriate under 28 U.S.C. § 1392 (b)(2) because a substantial

                                                   part of the alleged events giving rise to Defendant’s claim for maritime benefits occurred

                                                   in this judicial district. Venue is also proper under 28 U.S.C. 1391(b)(1) because he is a

                                                   resident of Alaska.

                                                                                                II. PARTIES

                                                             4.         Arctic Ice is an Alaska Corporation with its principal place of business in

                                                   Seward, Alaska. Arctic Ice owns the MARINE STAR, official number 537893. At all

                                                   relevant times, the vessel was in Alaska state waters.

                                                             5.         Defendant is allegedly an Alaska resident, and a former seaman aboard the

                                                   MARINE STAR. Defendant currently lives in Las Cruces, New Mexico, but in 2019,

                                                   claimed Alaskan residence on communications and/or pleadings related to past due child
              (206) 623-4990 FAX (206) 467--4828
              4025 delridge way sw, SUITE 500
               SEATTLE, WASHINGTON 98106-1271
Le Gros Buchanan




                                                   support payments.
     & Paul




                                                                                                 III. FACTS

                                                             6.         Defendant served as a deckhand on the MARINE STAR during portions of

                                                   the 2018 salmon tendering season and left the vessel on or about September 7, 2018.

                                                             7.         On or about August 15, 2018, Defendant claimed he fell aboard the

                                                   MARINE STAR. The fall was unwitnessed. Nevertheless, Defendant claimed he fell

                                                   forward biting his tongue. The MARINE STAR’s captain examined the injury, and

                                                   repeatedly asked Defendant whether he needed medical treatment. During the next three

                                                   weeks, Defendant was seen by the captain for mouth complaints. Defendant neither

                                                   mentioned nor discussed a back injury or erectile dysfunction.

                                                             8.         Defendant did not injure or aggravate his back aboard the MARINE STAR

                                                   while he was aboard the vessel in 2018.

                                                   COMPLAINT FOR DECLARATORY RELIEF – Page 2
                                                   No. 3:19-cv-00264-HRH
                                                   {29095-00540328;1}


                                                    Case 3:19-cv-00264-HRH Document 1 Filed 10/07/19 Page 2 of 5
                                                             9.         Former MARINE STAR crewmember Linda Stevens knew Defendant, and

                                                   he never mentioned injuring his back while he was on the vessel. Moreover, Ms. Stevens

                                                   states that Defendant never complained to her of a back injury.

                                                             10.        After leaving the MARINE STAR, Defendant proceeded to vacation in

                                                   Hawaii.

                                                             11.        Upon his return, Defendant sailed aboard an albacore tuna jack pole vessel,

                                                   the HOLLY H, for approximately three weeks in September 2018. In this fishery, the

                                                   albacore are brought onto the vessel by first throwing a hook and line (attached to a

                                                   fishing pole) in the water. When an albacore is hooked, the seaman quickly pulls back on

                                                   the pole that launches the fish from the water, over the seamen’s head, and onto the deck

                                                   of the vessel. This fishery is considered to be physically very demanding. Crewmembers
              (206) 623-4990 FAX (206) 467--4828
              4025 delridge way sw, SUITE 500
               SEATTLE, WASHINGTON 98106-1271
Le Gros Buchanan




                                                   on this vessel witnessed Defendant pole fish albacore in this manner during his entire
     & Paul




                                                   tenure aboard the vessel. According to the crew, Defendant never complained of a back

                                                   injury. One crewmember stated: “There was nothing wrong with that boy.”

                                                             12.        On his return to New Mexico, Defendant sent Linda Stevens a photograph

                                                   of him working as a roofer through Facebook. These pictures have now been removed

                                                   from that platform.

                                                             13.        Defendant first sought medical attention on October 23, 2018 in Las

                                                   Cruces, New Mexico complaining of back pain that allegedly started while he was aboard

                                                   the MARINE STAR.

                                                             14.        Defendant, through counsel, demanded maritime benefits, including

                                                   maintenance, cure and unearned wages.



                                                   COMPLAINT FOR DECLARATORY RELIEF – Page 3
                                                   No. 3:19-cv-00264-HRH
                                                   {29095-00540328;1}


                                                    Case 3:19-cv-00264-HRH Document 1 Filed 10/07/19 Page 3 of 5
                                                             15.        While doubting the veracity of Defendant’s claims regarding his back

                                                   injury, Arctic Ice began payment of maritime obligations, including maintenance and

                                                   unearned wages. Arctic Ice has requested Defendant provide invoices for cure, but

                                                   Defendant has provided very few of such invoices to Plaintiff.

                                                             16.        Arctic Ice continues to pay its maritime obligations as they come due.

                                                             17.        Because Defendant neither injured nor aggravated his back while aboard

                                                   the MARINE STAR in 2018, Arctic Ice has no obligation to pay maritime benefits,

                                                   including maintenance and cure.

                                                                             IV. CLAIM FOR DECLARATORY JUDGMENT

                                                             18.        A controversy exists concerning whether Plaintiff owed Defendant the

                                                   maritime benefits of maintenance, cure and unearned wages, and whether Plaintiff
              (206) 623-4990 FAX (206) 467--4828
              4025 delridge way sw, SUITE 500
               SEATTLE, WASHINGTON 98106-1271
Le Gros Buchanan




                                                   continues to owe Defendant any additional maritime benefits. Plaintiff maintains that
     & Paul




                                                   these benefits were not, and are no longer, owed to Defendant. Consequently, Plaintiff

                                                   seeks this Court’s declaratory judgment affirming the same.

                                                             19.        The only condition that manifested or was aggravated during Defendant’s

                                                   service aboard the vessel was a tongue injury. Defendant neither reported nor complained

                                                   of any back injury while aboard the MARINE STAR.

                                                             20.        Defendant’s remaining medical conditions, including but not limited to

                                                   back pain, erectile dysfunction, and chronic pain did not occur or manifest in the service

                                                   of the MARINE STAR and were not exacerbated, aggravated or made worse by that

                                                   service. Consequently, Arctic Ice has no obligation to pay maritime benefits for those

                                                   conditions.




                                                   COMPLAINT FOR DECLARATORY RELIEF – Page 4
                                                   No. 3:19-cv-00264-HRH
                                                   {29095-00540328;1}


                                                    Case 3:19-cv-00264-HRH Document 1 Filed 10/07/19 Page 4 of 5
                                                             WHEREFORE, having stated its Complaint, Arctic Ice prays for relief as follows:

                                                             1.         For a judgment in favor of Plaintiff declaring that Defendant did not injure

                                                   or aggravate his back aboard the MARINE STAR in 2018, and absolving Plaintiff of the

                                                   obligation to pay maintenance and cure benefits to Defendant;

                                                             2.         Enter judgment in favor of Plaintiff that Defendant is not owed any

                                                   additional maintenance and cure benefits;

                                                             3.         For costs of suit and reasonable attorneys’ fees; and

                                                             4.         For such other relief as the Court may deem just and equitable.

                                                             DATED this 7th day of October, 2019.

                                                                                                      LE GROS BUCHANAN & PAUL
              (206) 623-4990 FAX (206) 467--4828
              4025 delridge way sw, SUITE 500
               SEATTLE, WASHINGTON 98106-1271
Le Gros Buchanan




                                                                                                      By:      s/ Eric R. McVittie
                                                                                                            ERIC R. MCVITTIE, ABA #0503007
                                                                                                            4025 Delridge Way SW, Suite 500
     & Paul




                                                                                                            Seattle, Washington 98106
                                                                                                            Telephone:206-623-4990
                                                                                                            Facsimile: 206-467-4828
                                                                                                            Email:     emcvittie@legros.com

                                                                                                            Attorneys for Plaintiff Arctic Ice
                                                                                                            Fisheries, Inc.




                                                   COMPLAINT FOR DECLARATORY RELIEF – Page 5
                                                   No. 3:19-cv-00264-HRH
                                                   {29095-00540328;1}


                                                    Case 3:19-cv-00264-HRH Document 1 Filed 10/07/19 Page 5 of 5
